PER CURIAM.
We affirm the circuit court’s order determining that Peter B. Dolinger was not entitled to resentencing under the 1994 sentencing guidelines. See Heggs v. State, 759 So.2d 620 (Fla.2000); Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000). Our affirmance is without prejudice to any right Dolinger might have to pursue the issue of jail credit by filing a motion to correct sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). See Dolinger v. State, 779 So.2d 419, 421 (Fla. 2d DCA 2000).
Affirmed.
BLUE, A.C.J., and GREEN and STRINGER, JJ., Concur.